Citation Nr: 1721240	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent prior to March 6, 2013, and a rating in excess of 20 percent thereafter, for mild degenerative joint disease (DJD) of the thoracolumbar spine with intervertebral disc syndrome (IVDS) (previously characterized as thoracolumbar herniated disc and sprain with IVDS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO continued a 10 percent rating for the Veteran's service-connected thoracolumbar spine disability.  In March 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued later that month, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

During the pendency of the claim, in a March 2013 rating decision, the RO partially granted the Veteran's claim for an increased rating for his thoracolumbar spine disability, awarding a 20 percent rating, effective March 6, 2013 (the date of a VA examination).  See also March 2013 supplemental SOC (SSOC).  However, inasmuch as higher ratings for his thoracolumbar spine disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, a claim for increased ratings-now characterized to encompass the staged ratings assigned-remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the March 2013 rating decision, the RO also granted a separate rating for associated impairment of the sciatic and femoral nerve of the left lower extremity and assigned an initial 10 percent rating, effective March 6, 2013.  The Veteran has not disagreed with the assigned rating or effective date.

In February 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, in a September 2016 rating decision, the AOJ granted a separate rating for associated sciatic nerve radiculopathy of the right lower extremity and assigned an initial 10 percent rating, effective February 3, 2010.  The AOJ also granted a separate rating for associated femoral radiculopathy of the left lower extremity and assigned an initial 10 percent rating, effective March 6, 2013; and changed the diagnostic code under which the previously granted separate rating for associated impairment of the sciatic and femoral nerve of the left lower extremity was rated, thereby recharacterizing that separate rating as only encompassing associated sciatic radiculopathy of the left lower extremity.  The AOJ also changed the diagnostic code under which the Veteran's thoracolumbar spine disability was rated, thereby recharacterizing the disability as encompassing DJD, and continued the ratings assigned thereto.  The Veteran has not disagreed with any aspect of the September 2016 decision, to include the assigned ratings or effective dates of the separate ratings that were granted therein.  

Also in September 2016, the AOJ issued a SSOC, continuing the assigned ratings for the Veteran's thoracolumbar spine disability, and returned the matter to the Board for further appellate consideration.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In connection with the Board's prior remand, in September 2016, the Veteran underwent a VA back (thoracolumbar spine) conditions examination to evaluate the severity of his service-connected thoracolumbar disability.  The ranges of motion of the thoracolumbar spine were recorded, and it was noted that pain was exhibited on forward flexion and extension as well as with weight-bearing.  However, the Board cannot discern from the examination report whether the Veteran's thoracolumbar spine was tested for pain on both active and passive motion (as appropriate).  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and, as appropriate, in weight-bearing and non weight-bearing).  In addition, the examiner did not identify at what points of forward flexion and extension at which pain began, as was requested in the Board's April 2016 remand.  See generally, 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the VA examiner noted that that Veteran's range of motion for forward flexion was zero to 45 degrees, and that the Veteran was not able to perform repetitive-use testing with at least three repititions.  However, the VA examiner then also noted that during the range of motion testing, "the Veteran could not flex past 40 degrees on three different tries."  

Given the noted deficiencies and inconsistencies with respect to the September 2016 VA examination, the Board finds that a new examination (by an appropriate medical professional) to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected thoracolumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA South Texas Health Care System (HCS), and that records from those facilities dated through January 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the VA South Texas HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

In addition, in June 2016, the Veteran indicated that he had undergone private examination for his back, and he also submitted private treatment records from Dr. D.L. from August 2013 to February 2016.  These private treatment records included a May 2014 back examination report by Dr. E.L. from the Advanced Spine and Pain Center (per requested consultation by Dr. D.L.).  However, only pages one and four of the report are associated with the claims file.  Pages two and three of the report are not.  The Board notes that in June 2016, when the Veteran submitted private treatment records from Dr. D.L., he also submitted an authorization and consent form (VA Form 21-4142) for records from Dr. D.L. (which indicated treatment since January 2013 for his back).  However, the form has now expired.

Therefore, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include the May 2014 back examination report by Dr. E.L. from the Advanced Spine and Pain Center, and records from Dr. D.L. dated since January 2013.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether any, or any further, staged rating of the Veteran's thoracolumbar spine disability is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA South Texas HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include the May 2014 back examination report by Dr. E.L. from the Advanced Spine and Pain Center, and records from Dr. D.L. dated since January 2013.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, for evaluation of his service-connected thoracolumbar spine disability, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally, the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, any  neurological manifestation(s) of the Veteran's thoracolumbar spine disability in addition to sciatic radiculopathy of each lower extremity (for which separate ratings have already been assigned).  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his thoracolumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority (to include consideration of  whether any, or any further, staged rating of the disability is appropriate.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


